Citation Nr: 1202989	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  08-14 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and E.C.



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to November 2004.  He served in Iraq and received the Combat Infantryman Badge (CIB).

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (the RO).  

In July 2010, the Veteran and E.C. presented testimony before the undersigned at the RO.  A transcript of this hearing has been associated with his VA claims file.  


FINDINGS OF FACT

1.  The Veteran has a current left knee disability, diagnosed as left knee strain and arthralgia, which is related to his period of service.

2.  The Veteran has a current low back disability, diagnosed as low back strain, which is related to his period of service.

3.  The Veteran has PTSD due to a combat stressor.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability, diagnosed as left knee strain and arthralgia, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for service connection for a low back disability, diagnosed as low back strain, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant on the merits the three claims for service connection in appellate status.

II.  Service Connection for Left Knee and Low Back Disabilities

The Veteran asserts that his current left knee and low back disabilities had their genesis during his period of active duty.  He specifically maintains that he first injured his left knee playing sports in service in 2001.  See Board Hearing Tr. at 3-4.  He also indicated that he first injured his back while lifting a rucksack during his service in Kuwait in 2003.  See Board Hearing Tr. at 10-11.

In order to establish service connection for a claimed disorder, there generally must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Review of the service treatment records reveals documentation of the Veteran's complaints and treatment for left knee and back problems.  A May 2001 treatment record documents the Veteran's treatment following twisting his left knee playing "pushball."  Subsequent to service in Iraq and Kuwait, the Veteran underwent a post-deployment health assessment in May 2004.  The Veteran reported that he currently had back pain.  In a July 2004 record, a clinician recorded that the Veteran had left knee pain of two days duration.

The Veteran separated from service in November 2004.  In an October 2004 Report of Medical history, the Veteran indicated that he had knee trouble and marked "yes" to whether he had recurrent back pain or any back problem.  

Post-service treatment records also document complaints of left knee and back pain.  In a March 2007 VA general medical examination, the examiner diagnosed a left knee strain and low back strain.  VA outpatient treatment records also include diagnoses of left knee arthralgia.  The March 2007 VA examiner found that the Veteran's diagnosed disabilities "were incurred while the [V]eteran was on active duty."

In short, the record indicates that the Veteran complained of left knee and back problems in service.  The documentation in the service treatment records supports the Veteran's current testimony regarding in-service incurrence.  Finally, the March 2007 VA examiner provided left knee and low back diagnoses sufficient to find that there are current disabilities and indicated that these diagnosed disabilities were incurred during service.  Based on this evidence of current diagnoses attributable to the Veteran's service, service connection is warranted for both left knee and low back disabilities.



III.  Service Connection for PTSD

The Veteran's service connection claim for PTSD arises out of his contention that this condition is a result of his combat service in Iraq.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f) (2011).

With regard to the third PTSD criterion, the evidence necessary to establish that the claimed stressor actually occurred varies depending on the type of stressor alleged.  If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f)(2) (2011). 

In the instant case, the Veteran clearly engaged in combat with the enemy, as established by his receipt of the CIB.  The record also establishes diagnoses of PTSD.  VA treatment records obtained following the Veteran's July 2010 Board hearing include PTSD diagnoses from a VA physician and a VA psychologist.  Moreover, the VA psychologist who diagnosed PTSD indicated that the same was due to "combat stress."  Because the Veteran has a diagnosis of PTSD, verified combat service, and there is an indication in the medical record that his PTSD symptoms are due his combat experiences, service connection for PTSD is warranted.  See 38 C.F.R. § 3.304(f) (2011).  The benefit sought on appeal is accordingly granted.



ORDER

Service connection for a left knee disability, diagnosed as left knee strain and arthralgia, is granted.

Service connection for a low back disability, diagnosed as low back strain, is granted.

Service connection for PTSD is granted.



____________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


